EXHIBIT 10.20

PURCHASE AND SALE AGREEMENT

BY AND BETWEEN

LANCE OIL & GAS COMPANY, INC.

AND

WESTERN GAS RESOURCES, INC.

“SELLERS”

AND

PRB OIL & GAS, INC.

“BUYER”


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

ARTICLE 1.

DEFINITIONS

 

1

 

1.1

Definitions

 

1

ARTICLE 2.

TRANSFER OF THE PROPERTIES

 

9

 

2.1

Sale and Purchase

 

9

ARTICLE 3.

PURCHASE PRICE

 

9

 

3.1

Purchase Price

 

9

 

3.2

Earnest Money

 

9

ARTICLE 4.

DUE DILIGENCE REVIEW

 

10

 

4.1

Review of Records

 

10

 

4.2

Alleged Title Defects

 

10

 

4.3

Environmental Inspection

 

11

 

4.4

Alleged Environmental Conditions

 

11

 

4.5

Aggregate Threshold Amount

 

12

 

4.6

Waiver and Release

 

13

ARTICLE 5.

ACCOUNTING

 

13

 

5.1

Revenues, Expenses and Capital Expenditures

 

13

 

5.2

Taxes

 

14

 

5.3

Obligations and Credits

 

14

 

5.4

Final Accounting Statement

 

14

 

5.5

Post-Final Settlement Date

 

15

ARTICLE 6.

CASUALTY AND CONDEMNATION

 

15

 

6.1

Casualty and Condemnation

 

15

ARTICLE 7.

INDEMNITIES

 

15

 

7.1

Opportunity for Review

 

15

 

7.2

Assumptions of Obligations, Including Environmental

 

15

 

7.3

Seller’s Non-Environmental Indemnity Obligation

 

16

 

7.4

Buyer’s Non-Environmental Indemnity Obligation

 

16

 

7.5

NORM and Hazardous Substances

 

16

 

7.6

Notice and Cooperation

 

16

 

7.7

Defense of Claims

 

17

 

7.8

Waiver of Certain Damages

 

18

 

7.9

Limitations on Indemnities

 

18

 

7.10

Payment Disputes

 

18

ARTICLE 8.

SPECIAL WARRANTY OF TITLE AND DISCLAIMERS

 

18

 

8.1

Special Warranty of Title

 

18

 

8.2

Disclaimer - Representations and Warranties

 

18

 

8.3

Disclaimer - Statements and Information

 

19

ARTICLE 9.

SELLER’S REPRESENTATIONS AND WARRANTIES

 

19

 

9.1

Organization and Good Standing

 

19

 

9.2

Authority; Authorization of Agreement

 

19

 

9.3

No Violations

 

19

 

9.4

Absence of Certain Changes

 

20

 

9.5

Operating Costs

 

20

 

9.6

Pending Proceedings

 

20

 

i


--------------------------------------------------------------------------------




 

9.7

Bankruptcy

 

20

 

9.8

Liability for Brokers’ Fees

 

20

 

9.9

No Liens

 

21

 

9.10

Judgments

 

21

 

9.11

Records

 

21

 

9.12

Compliance with Law

 

21

 

9.13

Applicable Contracts

 

21

 

9.14

Permits

 

21

 

9.15

Taxes

 

21

 

9.16

Lease Accounts

 

21

 

9.17

Preferential Purchase Rights and Consents

 

21

ARTICLE 10.

BUYER’S REPRESENTATIONS AND WARRANTIES

 

22

 

10.1

Organization and Good Standing

 

22

 

10.2

Corporate Authority; Authorization of Agreement

 

22

 

10.3

No Violations

 

22

 

10.4

SEC Disclosure

 

22

 

10.5

Independent Evaluation

 

23

 

10.6

Governmental Approvals

 

23

ARTICLE 11.

ADDITIONAL AGREEMENTS

 

23

 

11.1

Covenants of Sellers

 

23

 

11.2

Notice of Loss

 

23

 

11.3

Subsequent Operations

 

23

 

11.4

Buyer’s Assumption of Obligations

 

23

 

11.5

Records

 

24

ARTICLE 12.

CONDITIONS PRECEDENT TO CLOSING

 

24

 

12.1

Conditions Precedent to Seller’s Obligation to Close

 

24

 

12.2

Conditions Precedent to Buyer’s Obligation to Close

 

24

 

12.3

Conditions Precedent to Obligation of Each Party

 

24

ARTICLE 13.

TERMINATION

 

25

 

13.1

Grounds for Termination

 

25

 

13.2

Effect of Termination

 

25

 

13.3

Dispute over Right to Terminate

 

26

 

13.4

Return of Documents

 

26

 

13.5

Confidentiality

 

26

ARTICLE 14.

THE CLOSING

 

26

 

14.1

Closing

 

26

 

14.2

Obligations of Seller at Closing

 

26

 

14.3

Obligations of Buyer at Closing

 

27

ARTICLE 15.

MISCELLANEOUS

 

27

 

15.1

Notices

 

27

 

15.2

Conveyance Costs

 

28

 

15.3

Brokers’ Fees

 

28

 

15.4

Access to Information

 

28

 

15.5

Further Assurances

 

28

 

15.6

Survival of Representations and Warranties

 

28

 

15.7

Amendments and Severability

 

29

 

ii


--------------------------------------------------------------------------------




 

15.8

Successors and Assigns

 

29

 

15.9

Headings

 

29

 

15.10

Governing Law

 

29

 

15.11

No Partnership Created

 

29

 

15.12

Public Announcements

 

29

 

15.13

No Third Party Beneficiaries

 

29

 

15.14

Not to be Construed Against Drafter

 

29

 

15.15

Entire Agreement

 

30

 

15.16

Conspicuousness of Provisions

 

30

 

15.17

Arbitration

 

30

 

15.18

Execution in Counterparts

 

32

 

iii


--------------------------------------------------------------------------------




EXHIBITS AND SCHEDULES

 

Exhibits

Exhibit A-1

Leases

Exhibit A-1-a

Allocated Value for Leases

Exhibit A-2

Wells

Exhibit A-3

Allocation of Purchase Price

Exhibit B

Amherst Facility

Exhibit C

Form of Assignment and Conveyance

Exhibit D

Bill of Sale

Exhibit E

Form of Letters in Lieu

Exhibit F

Lance Easements and WGR Easements

Exhibit G

Lance Personal Property and WGR Personal Property

 

 

Schedules

 

 

 

Schedule 9.13

Lance Applicable Contracts and WGR Applicable Contracts

Schedule 9.14

Lance Permits and WGR Permits

Schedule 9.17

Preferential Rights

 

iv


--------------------------------------------------------------------------------


PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is dated December 7, 2006,
by and between LANCE OIL & GAS COMPANY, INC. (“Lance”), a Delaware corporation
and WESTERN GAS RESOURCES, INC. (“WGR”), a Delaware corporation (Lance and WGR,
together “Sellers”), and PRB Oil & Gas, Inc, a Colorado corporation (“Buyer”).

WHEREAS, Sellers desire to sell, assign and convey to Buyer and Buyer desires to
purchase and accept ownership of certain oil and gas properties, gas gathering
assets and related interests located in Phillips and Sedgwick Counties, Colorado
and Chase, Deuel, Dundy, Perkins and Keith Counties, Nebraska; and

WHEREAS, the parties have reached agreement regarding such sale and purchase.

NOW, THEREFORE, for valuable consideration and the mutual covenants and
agreements herein contained, Sellers and Buyer agree as follows:

ARTICLE 1. DEFINITIONS

1.1           Definitions. In this Agreement, capitalized terms have the
meanings provided in this Article, unless expressly provided otherwise in other
Articles.

“Accounting Referee” has the meaning set forth in Article 5.4.

“Affiliate” means and includes any entity that, directly or indirectly, through
one or more intermediaries, controls or is controlled by or is under common
control with the entity specified. Control means ownership of greater than
fifty-one percent (51%) of the voting stock, units, or partnership interests of
such entity.

“Aggregate Threshold Amount” has the meaning set forth in Article 4.5.

“Alleged Environmental Condition” means an Environmental Condition asserted by
Buyer in accordance with Article 4.4.

“Alleged Title Defect” means a Title Defect (as hereinafter defined) which is
asserted by Buyer in accordance with Article 4.2.

“Allocated Value” means the portion of the Purchase Price allocated to the
various Properties as set forth on Exhibit A-1-a, for Leases, and on Exhibit
A-2, for Wells.

“Assignment” means a document in the form of Exhibit C.

“Business Day” means a Day (as hereinafter defined) excluding Saturdays, Sundays
and U.S. legal holidays.

“Buyer’s Knowledge” means the actual knowledge of any officer, director, or
manager level employee of Buyer.

1


--------------------------------------------------------------------------------




“Casualty Loss” means any loss, damage or reduction in value to the Properties
resulting from mechanical failure or defects, catastrophic occurrences, acts of
God and any other property losses which are not the result of normal wear and
tear or of natural reservoir changes.

“Claim” or “Claims” means any and all claims, demands, suits, causes of action,
losses, damages, liabilities, fines, penalties and costs (including attorneys’
fees and costs of litigation) which are brought by or owed to a Third Party.

“Claim Notice” has the meaning set forth in Article 7.6.

“Claimant” has the meaning set forth in Article 15.16 regarding Arbitration.

“Close” or “Closing” means the consummation of the transfer of title to the
Properties (as hereinafter defined) to Buyer, including execution and delivery
of all documents provided herein.

“Closing Date” means the later of (i) December 31, 2006, or (ii) such other date
as may result from the procedures set forth in this Agreement, or such other
date as may be mutually agreed upon by the parties.

“Closing Statement” means the statement to be prepared and delivered under
Article 14.1.

“Day” means a calendar day consisting of twenty-four (24) hours from midnight to
midnight.

“Defensible Title” means, as to the Properties, such title that, subject to and
except for the Permitted Encumbrances (as hereinafter defined), that:

(a)                                  With respect to each Lease shown on Exhibit
A-1 or each Well shown on Exhibit A-2, obligates Lance to bear a Working
Interest for such Lease or Well not greater than the Working Interest shown
thereon for such Lease or for such Well, without increase throughout the term of
the Lease or the productive life of such Well, as applicable, except for (i)
increases resulting from contribution requirements with respect to defaulting
co-owners under applicable operating agreements, and (ii) increases to the
extent that they are accompanied by a proportionate increase in Lance’s Net
Revenue Interest;

(b)                                 With respect to each Well, entitles Lance to
receive the “Net Revenue Interests” set forth in Exhibit A-2 of all oil, gas and
associated liquid and gaseous hydrocarbons produced, saved and marketed from the
Wells without decrease throughout the term of the productive life of such Well,
as applicable, except for (i) decreases in connection with those operations in
which Lance or Buyer may from and after the date of this Agreement be a
non-consenting co-owner, (ii) decreases resulting from the establishment or
amendment from and after the date of this Agreement of pools or units, and (iii)
decreases required to allow other working interest owners to make up past
underproduction or pipelines to make up past under deliveries; provided that
disclosure thereof has been made by Sellers to Buyer in writing

2


--------------------------------------------------------------------------------




(c)                                  Is free and clear of liens, encumbrances
and encroachments;

(d)                                 Is deducible from applicable federal,
tribal, state and county records; and

(e)                                  Permits Sellers and their assigns and
designees rights of ingress and egress over the Properties for purposes of oil
and gas exploration, development, gathering, and production.

“Dispute” has the meaning set forth in Article 15.16.

“Earnest Money” has the meaning set forth in Article 3.2.

“Effective Time” means 12:01 a.m. Mountain Standard Time on December 1, 2006.

“Environmental Claims” means all Claims for pollution or environmental damages
of any kind, including without limitation, those relating to: (a) remediation
and/or clean-up required by Environmental Laws; (b) injury or death of any
person or damage or loss of any property or reserve; (c) the assessment,
remediation, removal, transportation or disposal of asbestos, NORM or other
potentially hazardous substances associated with or attributable to the
Properties; and/or (d) Claims relating to breach and/or violation of
Environmental Laws, common law causes of action asserting damage to the
environmental quality of a property such as negligence, gross negligence, strict
liability, nuisance or trespass, or fault imposed by statute, rule or
regulation.

“Environmental Condition” means any condition that, as of the Effective Time (as
hereafter defined), is not in compliance with the then existing Environmental
Laws (as hereafter defined), including, without limitation, non-compliance of
permitting requirements and other filings and notice requirements.

“Environmental Laws” means all laws, statutes, ordinances, permits, orders,
judgments, rules or regulations which are promulgated, issued or enacted by a
governmental entity or tribal authority having appropriate jurisdiction that,
(a) relate to the prevention of pollution or environmental damage, (b) the
remediation of pollution or environmental damage, or (c) the protection of the
environment generally; including without limitation, the Clean Air Act, as
amended, the Clean Water Act, as amended, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended, the Federal Water
Pollution Control Act, as amended, the Resource Conservation and Recovery Act of
1976, as amended, the Safe Drinking Water Act, as amended, the Toxic Substance
and Control Act, as amended, the Superfund Amendments and Reauthorization Act of
1986, as amended, the Hazardous and the Solid Waste Amendments Act of 1984, as
amended, and the Oil Pollution Act of 1990, as amended, and other environmental
or notice obligations based upon common law.

“Final Accounting Statement” has the meaning set forth in Article 5.4. “Final
Settlement Date” has the meaning set forth in Article 5.4.

“Lance Applicable Contracts” shall mean all joint operating agreements; oil,
gas, liquids, casinghead gas and condensate purchase, sales, processing,
gathering, treatment, compression, and transportation agreements; farm-out or
farm-in agreements; dry hole, bottom hole, acreage contribution, purchase and
acquisition agreements; area of mutual interest agreements; servicing

3


--------------------------------------------------------------------------------




contracts; and all other executory contracts and agreements relating, in each
case listed above, to the Lance Assets, as set forth on Schedule 9.13.

“Lance Assets” means all of Lance’s right, title and interest in, to and under,
the following:

(a)                                  oil, gas and mineral leases and other
mineral leases and the leasehold estates created thereby described in Exhibit
A-1 hereto (collectively, the “Leases”), including all of Lance’s working
interests, operating rights, mineral interests, overriding royalty interests,
reversionary interests, net profits interests, net revenue interests, and any
other similar or dissimilar interests, all rights in any pooled or unitized
acreage by virtue of the Leases being a part thereof, all production from the
pool or unit allocated to any such Leases, and all interests in any wells within
the pool or unit associated with the Leases;

(b)                                 all wells described in Exhibit A-2 hereto
(the “Wells”);

(c)                                  The Lance Personal Property;

(d)                                 The Lance Applicable Contracts;

(e)                                  The Lance Easements;

(f)                                    The Lance Permits; and

(g)                                 The Lance Records.

“Lance Easements” means the easements, surface use agreements, and right-of-way
agreements, permits, licenses, servitudes or other interests held by Lance in
the course of owning and operating the Lance Assets, as described on Exhibit F
hereto.

“Lance Permits” means to the extent assignable to Buyers, all permits, licenses,
certificates, orders, approvals, authorizations, grants, consents, concessions,
warrants, franchises and similar rights and privileges granted by a Governmental
Authority that are used, or held for use exclusively for or in connection with
the ownership, development and operation of the Lance Assets, as listed in
Schedule 9.14 hereto.

“Lance Personal Property” means the equipment and other personal and mixed
property (including liquid hydrocarbon inventory in tanks), improvements
situated in or upon, or used or useful, or held for future use in connection
with the exploration, development and production of oil, gas and other minerals,
sulfur, associated gas from any of the Leases, or the treatment, storage or
transportation of such substances therefrom, including Wells, casing, tubing,
derricks, tanks, batteries, boilers, separators, rods, dehydrators, compressors,
pumps, flow lines, water lines, water reservoirs, gas lines, buildings, field
offices, fixtures, machinery, gas production, gathering or processing equipment,
systems or pipelines, gas marketing systems or pipelines, power lines, telephone
and telegraph lines, and all other fixtures and improvements, located on the
Leases or lands pooled therewith or located thereon as set forth on Exhibit G
hereto;

4


--------------------------------------------------------------------------------




“Lance Records” means all contract, land, right of way, title, engineering,
environmental, operating and maintenance, accounting, tax, files, documents,
instruments, notes, papers, reports, abstracts, surveys, maps, books, records,
correspondence, and studies to the extent relating to and used or held solely in
connection with, the ownership, operation or maintenance of the Lance Assets.

“Laws” means laws, statutes, ordinances, permits, decrees, orders, judgments,
rules or regulations (including without limitation Environmental Laws) which are
promulgated, issued or enacted by a governmental entity or tribal authority
having appropriate jurisdiction.

“Letters-in-Lieu” means a document in the form of Exhibit E.

“Material,” for purposes of Article 9, means any matter reasonably anticipated
to cost or have an adverse effect on the value, operation or use of any of the
Properties in excess of two hundred and fifty thousand United States dollars
($250,000).

“Net Revenue Interest” with respect to any Well shall mean a party’s Working
Interest share of revenues therefrom less such party’s proportionate share of
all royalties, overriding royalties, production payments, applicable carried
interests, net profits interests, reversionary interests, and other burdens.

“Non-Environmental Claims” means all Claims, except Environmental Claims. “NORM”
means naturally occurring radioactive materials.

“Open Defects” means all Open Environmental Conditions and all Open Title
Defects.

“Open Environmental Conditions” means all uncured Qualifying Alleged
Environmental Conditions that were submitted to Sellers on a timely basis and
that remain in dispute.

“Open Title Defects” means all uncured Qualifying Alleged Title Defects that
were submitted to Seller on a timely basis and that remain in dispute.

“Permitted Encumbrances” means:

(a)                                  Royalties, overriding royalties, production
payments, reversionary interests, convertible interests, net profits interests,
division orders and similar burdens encumbering the Properties to the extent the
net cumulative effect of such burdens do not operate to reduce the Net Revenue
Interests of the Wells to less than the Net Revenue Interests set forth in
Exhibit A-2;

(b)                                 Preferential purchase rights and consents to
assignment and similar contractual provisions encumbering the Properties with
respect to which, prior to Closing, (i) waivers or consents are obtained from
the appropriate parties, or (ii) the appropriate time period for asserting such
rights have expired without an exercise of such rights;

(c)                                  All rights to consent by, required notices
to, filings with, or other actions by governmental entities or tribal
authorities in connection with the transfer of

5


--------------------------------------------------------------------------------




record legal title in and to the Properties to Buyer, if the same are
customarily obtained subsequent to the transfer of title;

(d)                                 Rights reserved to or vested in any
governmental entity or tribal authority having appropriate jurisdiction to
control or regulate the Properties in any manner whatsoever, and all Laws of any
such governmental entity or tribal authority;

(e)                                  Easements, rights-of-way, servitudes,
surface leases, sub-surface leases, grazing rights, logging rights, canals,
ditches, reservoirs, pipelines, utility lines, telephone lines, power lines,
railways, streets, roads, alleys, highways and structures on, over and through
the Properties, to the extent such rights, interests or structures do not
materially interfere with the operation of the Properties;

(f)                                    The terms and conditions of all
production sales contracts; division orders; contracts for agreements; equipment
leases; surface leases; unitization and pooling designations, declarations,
orders and agreements; processing agreements; plant agreements; pipeline,
gathering, and transportation agreements; injection, repressuring, and recycling
agreements; produced water or other disposal agreements; seismic or geophysical
permits or agreements; calls on production in agreements pertaining to the
Properties; and any and all other agreements filed of record in the county where
the affected Property is located or which are ordinary and customary in the oil
and gas exploration, development, or extraction business, or in the business of
processing of gas and gas condensate production for the extraction of products
therefrom attributable to or encumbering the Properties, including but not
limited to the Lance Applicable Contracts and the WGR Applicable Contracts;

(g)                                 Liens for taxes or assessments not yet due
or not yet delinquent or, if delinquent, that are being contested by Sellers in
good faith in the normal course of business;

(h)                                 Liens of operators or non-operators relating
to obligations not yet due or not yet delinquent or, if delinquent, that are
being contested by Sellers in good faith in the normal course of business;

(i)                                     Title Defect(s) and Alleged Title
Defects which are not Qualifying Alleged Title Defects or, when combined with
all other Qualifying Alleged Title Defects, Qualifying Alleged Environmental
Conditions and Casualty Losses, do not meet the Aggregate Threshold Amount
and/or which Buyer has waived hereunder; and

(j)                                     Environmental Condition(s) and Alleged
Environmental Condition(s) which are not Qualifying Alleged Environmental
Conditions or, when combined with all other Qualifying Alleged Title Defects,
Qualifying Alleged Environmental Conditions and Casualty Losses, do not meet the
Aggregate Threshold Amount and/or which Buyer has waived hereunder.

“Properties” means the Lance Assets and the WGR Assets.

6


--------------------------------------------------------------------------------




“Purchase Price” has the meaning set forth in Article 3.1.

“Qualifying Alleged Environmental Condition” has the meaning set forth in
Article 4.4. “Qualifying Alleged Title Defect” has the meaning set forth in
Article 4.2.

“Records” means the Lance Records and the WGR Records.

“Required Consents” means all consents and approvals, if any, whether required
contractually or by applicable federal, state, local or tribal Law, or otherwise
necessary for the execution, delivery and performance of this Agreement by
Sellers (except for consents and approvals of governmental entities or tribal
authorities customarily obtained subsequent to the transfer of title).

“Respondent” has the meaning set forth in Article 15.16 regarding Arbitration.

“Sellers’ Knowledge” means the actual knowledge of any officer, director, or
manager level employee of such Seller.

“Title Defect” means any lien, encumbrance, encroachment or defect associated
with the Sellers’ title to their respective Properties (excluding Permitted
Encumbrances) that would cause such Seller not to have Defensible Title. 
Notwithstanding the foregoing, the following shall not be considered Title
Defects:

(1)                                  defects based solely on (i) lack of
information in the Sellers’ files, or (ii) references to a document(s) if such
document(s) is not in Sellers’ files;

(2)                                  defects in the chain of title prior to
January 1, 1950, consisting of the mere failure to recite marital status in a
document or omissions of successors of heirship or estate proceedings, unless
Buyer provides affirmative evidence that such failure or omission has resulted
in another party’s actual and superior claim of title to the relevant Property;

(3)                                  defects arising out of lack of survey,
unless a survey is required by applicable laws or regulations;

(4)                                  defects arising out of lack of corporate or
other entity authorization unless Buyer provides affirmative evidence that the
action was not authorized and results in another party’s actual and superior
claim of title to the relevant Property.

(5)                                  defects based on a gap in Sellers’ chain of
title in the BLM or MMS records as to federal leases, in the state’s records as
to state leases, or in the county or parish records as to fee Leases, unless
such gap is affirmatively shown to exist in such records by an abstract of
title, title opinion or landman’s title chain which documents shall be included
in a Title Defect Notice; and

(6)                                  defects disclosed to or known by Buyer
and/or its Affiliates prior to the execution of this Agreement.

7


--------------------------------------------------------------------------------




“Third Party” means any person or entity, governmental or otherwise, other than
the Sellers and Buyer, and their respective Affiliates.

“WGR Applicable Contracts” shall mean all contracts that relate exclusively to
the ownership, operation or maintenance of the WGR Assets, including all gas and
liquids purchase and sales agreements, gas and liquids storage agreements, gas
and liquids transportation agreements, waste disposal and recycling agreements,
rental contracts, gathering, treating and processing agreements, interconnect
agreements, compression service and other service agreements, all as described
on Schedule 9.13.

“WGR Assets” means all of WGR’s right, title and interest in, to and under, the
following:

(a)                                  The gas gathering pipeline and facilities
known as the Amherst Facility as shown on the plat attached as Exhibit B hereto
(the “Amherst Facility”);

(b)                                 The WGR Easements;

(c)                                  The WGR Permits;

(d)                                 The WGR Applicable Contracts;

(e)                                  The WGR Personal Property;

(f)                                    The WGR Records;

(g)                                 All technical information, shop rights,
designs, plans, manuals, specifications and other proprietary and nonproprietary
technology and data used exclusively in connection with the construction,
ownership and operation of the Amherst Facility.

“WGR Easements” means the easements, surface use agreements, and right-of-way
agreements, permits, licenses, servitudes or other interests held by WGR in the
course of constructing and owning the WGR Assets, as described on Exhibit F
hereto.

“WGR Permits” means, to the extent assignable to Buyers, all permits, licenses,
certificates, orders, approvals, authorizations, grants, consents, concessions,
warrants, franchises and similar rights and privileges granted by a Governmental
Authority that are used, or held for use exclusively for or in connection with,
the ownership, use, operation, maintenance, construction, or installation of the
WGR Assets, as listed in Schedule 9.14 hereto.

“WGR Personal Property” means all tangible personal property of every kind and
nature which is necessary for, or which is used or held for use exclusively for
or in connection with, the ownership, operation or maintenance of the Amherst
Facility, including field equipment, tanks, pumps, pipe, valves, meters, fire
equipment, fixtures, instruments, spare parts and supplies, telecommunications
equipment, supplies and materials, as described on Exhibit G hereto, and all
hydrocarbon inventory of the Amherst Facility, including linefill.

8


--------------------------------------------------------------------------------




“WGR Records” means all contract, land, right of way, title, engineering,
environmental, operating and maintenance, accounting, tax, files, documents,
instruments, notes, papers, reports, abstracts, surveys, maps, books, records,
correspondence, and studies to the extent relating to and used or held solely in
connection with, the ownership, operation or maintenance of the WGR Assets.

“Working Interest” with respect to any Well or Lease means the interest in and
to such Well or Lease that is burdened with the obligation to bear and pay costs
and expenses of maintenance, development operations and plugging and abandoning
on or in connection with such Well or Lease, but without regard to the effect of
any royalties, overriding royalties, production payments, net profits interests
and other similar burdens upon, measured by, or payable out of production
therefrom.

ARTICLE 2. TRANSFER OF THE PROPERTIES

2.1           Sale and Purchase.  On the Closing Date, effective as of the
Effective Time and upon the terms and conditions herein set forth, (a) Lance
agrees to sell and assign the Lance Assets to Buyer and Buyer agrees to purchase
and accept the Lance Assets, and (b) WGR agrees to sell and assign the WGR
Assets to Buyer and Buyer agrees to purchase and accept the WGR Assets. Each of
the foregoing transactions shall be dependent upon the consummation of the other
transaction and each shall be considered to have occurred simultaneously with
the other.

ARTICLE 3. PURCHASE PRICE

3.1           Purchase Price.  The total purchase price, subject to adjustments
as set forth herein, paid to Sellers by Buyer shall be Eleven Million Seven
Hundred Thousand United States Dollars (US$11,700,000) (“Purchase Price”),
payable in full at Closing by wire transfer in immediately available funds. The
Purchase Price shall be reduced to the extent that after the procedures in this
Agreement have been followed, the Allocated Value of Open Defects and Casualty
Losses exceed the Aggregate Threshold Amount. The Purchase Price shall be
increased to the extent that Lance’s ownership interest in any of the Lance
Assets is greater than the interest set forth on Exhibit A-2.  An allocation of
the Purchase Price has been made by Buyer as between the Lance Assets and the
WGR Assets and that allocation is set forth on Exhibit A-3.  The allocation of
the Purchase Price among the Properties has been made solely by Buyer based on
its independent evaluation and appraisal of the Lance Assets and WGR Assets and
is deemed to be effective as of the Effective Time.  The allocation is subject
to adjustment in accordance with any adjustments to the total Purchase Price as
provided elsewhere herein.

3.2           Earnest Money. Upon the execution of this Agreement, Buyer shall
pay to Sellers an earnest money deposit in an amount equal to ten (10%) percent
of the Purchase Price (“Earnest Money”). In the event of Closing, Buyer shall
receive a credit toward the Purchase Price equal to the amount of the Earnest
Money. If Closing does not occur, the provisions of Article 13.2 shall apply.

9


--------------------------------------------------------------------------------




ARTICLE 4. DUE DILIGENCE REVIEW

4.1           Review of Records. Sellers shall make available to Buyer for its
review, during normal business hours original Lance Records and WGR Records in
their respective possession relating to the Properties. Buyer shall have the
right to reasonably request copies of any and all such Lance Records or WGR
Records at Buyer’s expense.

4.2           Alleged Title Defects.

(a)                                  As soon as reasonably practicable after
Buyer’s review of the title Records, but in no event later than December 22,
2006, Buyer shall deliver a written notice to Sellers identifying any Properties
which are subject to Alleged Title Defect(s) with a value in excess of Five
Thousand Dollars ($5,000.00) per Alleged Title Defect (a “Qualifying Alleged
Title Defect”). Buyer shall endeavor to keep Sellers advised on a current basis
of any Alleged Title Defects as any are identified during Buyer’s due diligence
review. Buyer’s notice of Qualifying Alleged Title Defect(s) shall include a
complete description (including any supporting documentation in Buyer’s
possession) of each Alleged Title Defect being claimed and the value which Buyer
attributes to each said Alleged Title Defect which shall not exceed the
Allocated Value for the affected Property.

(b)                                 With respect to Qualifying Alleged Title
Defect(s) that are not disputed in good faith by Sellers and that when combined
with all Qualifying Alleged Environmental Conditions and Casualty Losses exceed
the Aggregate Threshold Amount, Sellers shall use commercially reasonable
efforts to cure such Qualifying Alleged Title Defects at Sellers’ sole cost and
expense. No later than five (5) Days prior to the scheduled Closing Date, Buyer
and Sellers shall meet in an attempt to mutually agree on a proposed resolution
with respect to any Qualifying Alleged Title Defect(s) which by such time have
not been cured, agreed to or resolved between the parties. Sellers shall have
the option, in their sole discretion, of indemnifying Buyer with respect to any
Alleged Title Defect(s) in which case, such Alleged Title Defect(s) shall be
deemed cured, agreed to or resolved between the parties.

(c)                                If as of the scheduled Closing Date there are
Open Title Defect(s) in excess of the Aggregate Threshold Amount, the parties
shall refer such Open Title Defects, to binding resolution before an attorney
licensed in the state where the affected portion of the Properties is located
who is familiar with the types of leases or properties involved in or affected
by the Open Title Defect and who has at least fifteen (15) years of oil and gas
title experience and satisfies the independence and neutrality standards set
forth in Article 15.16(b). The title attorney shall resolve the Open Title
Defects submitted by the parties in accordance with the procedure set forth in
Article 15.16(c). If the parties are not able to agree on a title attorney,

10


--------------------------------------------------------------------------------




JAG (as defined in Article 15.16(b)) shall appoint the title attorney. The
decision of the title attorney regarding any Open Title Defect shall be final as
between the parties.

4.3           Environmental Inspection. Upon execution of this Agreement,
Sellers shall grant Buyer access to the Properties, for the purpose of
inspecting the environmental condition of the same. Buyer shall have the right,
where authorized by Sellers (which authorization shall not be unreasonably
withheld) to conduct tests related to the environmental condition of the
Properties so long as the tests do not unreasonably interfere with the operation
of the Properties. Buyer’s access to the Properties shall be at Buyer’s sole
risk, cost and expense, and Buyer shall release Sellers and other working
interest owners of the Properties from and shall fully protect, indemnify and
defend Sellers and the other working interest owners of the Properties and their
respective officers, agents, employees and Affiliates and hold them harmless
from and against any and all Claims relating to, arising out of, or connected,
directly or indirectly, with Buyer’s acts or omissions in the exercise of its
rights hereunder, including without limitation, Claims relating to (a) injury or
death of any person or persons whomsoever, (b) damage to or loss of any property
or resource, (c) pollution, environmental damage or violation of Environmental
Laws, (d) common law causes of action such as negligence, gross negligence,
strict liability, nuisance or trespass, or (e) fault imposed by statute, rule,
regulation or otherwise. The indemnity obligation and release provided herein
shall apply regardless of cause or of any negligent acts or omissions of
representatives of Sellers or other working interest owners of the Properties
and/or their respective officers, agents, employees and Affiliates that occurred
during Buyer’s exercise of its rights hereunder. Buyer additionally agrees to
comply with the rules, procedures and instructions issued by Sellers while on
the Properties.

4.4           Alleged Environmental Conditions.

(a)                                  As soon as reasonably practical after
Buyer’s review of the environmental condition of the Properties, but in no event
later than December 22, 2006,  Buyer shall deliver a written notice to Sellers
of identifying any Properties which are subject to Alleged Environmental
Conditions with an estimated remediation cost in excess of Ten Thousand Dollars
($10,000.00) per Alleged Environmental Condition (“Qualifying Alleged
Environmental Condition”). Buyer shall endeavor to keep Sellers advised on a
current basis of any Alleged Environmental Condition as any are identified
during Buyer’s due diligence review. Buyer’s notice of Qualifying Alleged
Environmental Condition(s) shall include a complete description of each
individual environmental condition which Buyer takes exception to (including any
supporting documentation in Buyer’s possession) and the costs which Buyer in
good faith attributes to remediating the same which shall not exceed the
Allocated Value for the affected Property.

(b)                               With respect to all Qualifying Alleged
Environmental Conditions that are not disputed in good faith by Sellers and that
when combined with all Alleged Title Defects and Casualty Losses exceed the
Aggregate

11


--------------------------------------------------------------------------------




Threshold Amount, Sellers shall use commercially reasonable efforts to cure such
Qualifying Alleged Environmental Condition prior to the scheduled Closing Date,
at Sellers’ sole cost and expense. Immediately prior to the scheduled Closing
Date, Buyer and Sellers shall meet in an attempt to mutually agree on an
acceptable resolution addressing any such Qualifying Alleged Environmental
Condition(s) which by such time have not been cured, agreed to or resolved by
the parties.

(c)                                  If as of the scheduled Closing Date there
are Open Environmental Conditions in excess of the Aggregate Threshold Amount
the parties shall refer such Open Environmental Condition to binding resolution
before an attorney or environmental engineering firm licensed in the state where
the affected portion of the Properties is located, who is familiar with
Environmental Laws, who has at least fifteen (15) years of Environmental Laws
experience and satisfies the independence and neutrality standards set forth in
Article 15.16(b). The environmental engineer or attorney shall resolve all Open
Environmental Conditions submitted by the parties in accordance with the
procedure set forth in Article 15.16(c). If the parties are not able to agree on
an environmental attorney or engineer, JAG shall appoint the environmental
attorney or engineer. The decision of the environmental attorney or engineer
regarding any Open Environmental Condition shall be final as between the
parties.

4.5           Aggregate Threshold Amount and Value.

(a)                                  Notwithstanding anything herein to the
contrary, Sellers shall have no obligation under this Agreement: to cure
Qualifying Alleged Title Defects or Qualifying Alleged Environmental Condition;
to compensate Buyer; or to reduce the Purchase Price, unless and until the
aggregate value of all Open Defects added to the amount of all Casualty Losses
equals two hundred fifty thousand United States dollars ($250,000) (the
“Aggregate Threshold Amount”).

(b)                               If the total value of all Open Defects and
Casualty Losses exceeds the Aggregate Threshold Amount, Closing shall not be
delayed, postponed or canceled. The Closing shall be without prejudice to the
rights of Buyer and Sellers to resolve all remaining Open Defects in accordance
with this Article 4 and Article 15.16. To the extent the total value of all Open
Defects and Casualty Losses are greater than the Aggregate Threshold Amount, the
Allocated Value of the affected Properties shall be deducted from the Purchase
Price payable at Closing and the affected Properties shall be removed from the
applicable Conveyance and Assignment, pending Sellers’ ongoing curative efforts
or the decision from the title attorney, environmental attorney or engineer, as
applicable. Once the Open Defect has been cured by Sellers or the decision has
been rendered, Buyer shall, within five (5) days of such cure or decision, pay
Sellers the Allocated Value of the Property if the Open Defect has been cured or

12


--------------------------------------------------------------------------------




the amount due as determined by the decision of the arbitrator/expert, and
Sellers shall execute and deliver to Buyer a Conveyance and Assignment
containing such affected Property.

(c)                                  The value attributable to an Alleged Title
Defect shall be an amount determined to be reasonably required to cure or remove
the Alleged Title Defect but shall not exceed:

(i)                                     With respect to an Alleged Title Defect
affecting Leases, the value per acre as set forth on Exhibit A-1-a, multiplied
by the number of acres of the affected Lease, multiplied by the decimal interest
therein affected by the Open Defect; and

(ii)                                With respect to an Alleged Title Defect
affecting Wells, the value as set forth on Exhibit A-2, proportionately reduced
to the percentage of Sellers’ interest affected by the Alleged Title Defect.

(d)                               The value attributable to an Alleged
Environmental Condition shall be the reasonably anticipated cost to cure or
remedy the Environmental Condition but shall not exceed the Allocated Value of
the affected Property.

4.6           Waiver and Release. Except for claims Buyer asserts under the
special warranty of title contained in Article 8.1, all title objections or
issues that could have been raised as Qualifying Alleged Title Defects and all
Environmental Conditions or issues that could have been raised as Qualifying
Alleged Environmental Conditions that are not raised by Buyer in a written
notice delivered on a timely basis pursuant to this Article 4 shall be waived by
Buyer for all purposes, and Buyer shall have no right to seek an adjustment to
the Purchase Price, make a claim against Sellers or seek indemnification from
Sellers associated with such omitted or untimely Title Defects, Alleged Title
Defects, Environmental Conditions or Alleged Environmental Conditions.

ARTICLE 5. ACCOUNTING

5.1           Revenues, Expenses and Capital Expenditures. All revenues
attributable to the operation of the Properties prior to the Effective Time
shall be owned by and for the account of Sellers. Sellers shall be entitled to
all operating revenues and shall be responsible for all operating expenses and
related accounts payable arising in the ordinary course of business attributable
to the Properties, in each case to the extent they relate to the time prior to
the Effective Time. Buyer shall be entitled to all operating revenues and shall
be responsible for the payment of all operating expenses and related accounts
payable arising in the ordinary course of business attributable to the
Properties, in each case to the extent they relate to time after the Effective
Time. The actual amounts or values associated with the above shall be accounted
for to the extent known in the Closing Statement with the final reconciliation
contained in the Final Accounting Statement. At Closing Buyer shall assume
liability for suspense funds, if any, associated with the acquired Properties as
of the Effective Time. These suspense funds, if any, shall be reflected as a
Purchase Price reduction in the Closing Statement.

13


--------------------------------------------------------------------------------




5.2           Taxes. All taxes and assessments, including without limitation,
excise taxes, ad valorem taxes and any other federal, state, local or tribal
taxes or assessments attributable to the ownership or operation of the
Properties prior to the Effective Time shall remain Sellers’ responsibility, and
all deductions, credits and refunds pertaining to the aforementioned taxes and
assessments, no matter when received, shall belong to Sellers. All taxes and
assessments, including without limitation, excise taxes, ad valorem taxes and
any other federal, state, local or tribal taxes and assessments attributable to
the ownership or operation of the Properties after the Effective Time (excluding
franchise and income taxes of the Sellers from the Effective Time through the
Closing) shall be Buyer’s responsibility, and all deductions, credits and
refunds pertaining to the aforementioned taxes and assessments, no matter when
received, shall belong to Buyer. The actual amounts or values associated with
the above, if any, shall be accounted for to the extent known in the Closing
Statement and finally reconciled in the Final Accounting Statement. Ad valorem
taxes, real property and personal property taxes which have not been assessed
and paid for calendar year 2006 shall be estimated based on the prior year
assessment, prorated through the Effective Time and reflected in Closing
Statement as a reduction in the Purchase Price. Such reduction shall be deemed
final and conclusive between the parties for all purposes. Buyer shall be solely
responsible for all transfer, sales, use or similar taxes resulting from or
associated with the transaction contemplated under this Agreement.

5.3           Obligations and Credits. All prepaid insurance premiums, utility
charges, taxes, rentals and any other prepaids applicable to periods of time
after the Effective Time, if any, and attributable to the Properties shall be
reimbursed to Sellers by Buyer; and accrued payables applicable to periods of
time prior to the Effective Time, if any, and attributable to the Properties
shall be the responsibility of Sellers. The actual amounts or values associated
with the above shall be accounted for in the Closing Statement or Final
Accounting Statement.

5.4           Final Accounting Statement. As soon as reasonably practicable, but
in no event later than ninety (90) Days after Closing, Sellers shall deliver to
Buyer a post-closing statement setting forth a detailed final calculation of all
post-closing adjustments applicable to the periods before and after the
Effective Time (“Final Accounting Statement”). As soon as reasonably
practicable, but in no event later than thirty (30) Days after Buyer receives
the Final Accounting Statement, Buyer shall deliver to Sellers a written report
containing any changes Buyer proposes to be made to such statement. If Buyer
fails to deliver such report to Sellers, the Final Accounting Statement
delivered by Sellers shall be deemed to be true and correct and binding on and
non-appealable by the parties. As soon as reasonably practicable, but in no
event later than fifteen (15) Days after Sellers receive Buyer’s proposed
changes to the Final Accounting Settlement, the parties shall meet and undertake
to agree on the final post-closing adjustments. If the parties fail to agree on
the final post-closing adjustments within such fifteen (15) Day period, the
disputed items shall be resolved by submitting the same to a firm of independent
nationally recognized accountants mutually acceptable to the parties (the
“Accounting Referee”). The Accounting Referee shall resolve the dispute(s)
regarding the Final Accounting Statement within thirty (30) Days after having
the relevant materials submitted for review. The decision of the Accounting
Referee shall be binding and non-appealable by the parties. The fees and
expenses associated with the Accounting Referee shall be borne half by Buyer and
half by Sellers. The date upon which all amounts associated with the Final
Accounting Statement are agreed to by the parties or determined by decision of
the Accounting Referee, is referred to as the “Final Settlement Date.” Any
amounts owed by either party to the other as a result of the Final

14


--------------------------------------------------------------------------------




Accounting Statement shall be paid within five (5) Business Days after the Final
Settlement Date.

5.5           Post-Final Settlement Date. Any revenues received or costs and
expenses paid by Buyer after the Final Settlement Date which are attributable to
the ownership or operation of the Properties prior to the Effective Time shall
be billed or reimbursed to Sellers, as appropriate. Any revenues received or
costs and expenses paid by Sellers after the Final Settlement Date which are
attributable to the ownership or operation of the Properties after the Effective
Time shall be reimbursed or billed to Buyer.

ARTICLE 6. CASUALTY AND CONDEMNATION

6.1           Casualty and Condemnation. If any part of the Properties shall (a)
be destroyed prior to Closing by a Casualty Loss, or (b) be taken in
condemnation or if proceedings for such purposes shall be pending; Sellers shall
promptly notify Buyer in writing of the nature and extent of the Casualty Loss
or taking. If the value of the Casualty Loss or taking exceeds twenty-five
thousand United States dollars ($25,000), then either Buyer or Sellers may
terminate this Agreement prior to the Closing. If either party terminates this
Agreement in accordance with this Article, neither party shall have any further
obligations, as expressly provided in this Agreement, and Sellers shall return
to Buyer the Earnest Money.  If neither party terminates this Agreement, this
Agreement shall remain in full force and effect, and Sellers and Buyer shall
agree on a reduction in the Purchase Price to the extent of the Casualty
Losses.  Sellers shall retain any and all sums paid to Sellers, unpaid awards,
insurance proceeds and other payments associated with or attributable to such
Casualty Loss or taking.

ARTICLE 7. INDEMNITIES

7.1           Opportunity for Review. Each party represents that it has had an
adequate opportunity to review the following indemnity and release provisions,
including the opportunity to submit the same to legal counsel for review and
comment. Based upon the foregoing representation, the parties agree to the
provisions set forth below.

7.2           Assumption of Obligations, Including Environmental. Effective at
the Effective Time, subject to Section 7.1 and except as otherwise expressly set
out in this Agreement, Buyer assumes all rights, liabilities, duties,
obligations, risk of loss, Claims, Losses and any related responsibility for the
ownership, operation or use of the Properties and the business related thereto
and any condition (including Environmental Claims) of or on the Properties
attributable to any period of time, whether before, on or after the Effective
Time. From and after the Closing Date, Sellers shall have no obligation
whatsoever, under this Agreement or otherwise to protect, indemnify, defend or
hold harmless Buyer, its officers, agents, employees and Affiliates (“Buyer
Indemnitees”) from and against any Environmental Claims relating to, arising out
of, or connected, directly or indirectly, with the ownership or operation of the
Properties, no matter when asserted, and Buyer expressly releases Sellers, their
officers, agents, employees and Affiliates (“Seller Indemnitees”) from the same.
The indemnity obligation and release provided herein shall apply regardless of
cause or of any negligent acts or omissions of any Seller Indemnitee.

15


--------------------------------------------------------------------------------


7.3           Sellers’ Indemnity Obligation. After Closing Sellers shall,
individually and severally, release Buyer from and shall fully protect,
indemnify and defend Buyer Indemnitees and hold them harmless from and against
any and all Claims relating to, arising out of, or connected, directly or
indirectly, with:

(a)                                the breach of any of the representations,
warranties, covenants or agreements of such Seller contained in this Agreement
to the extent that such survive Closing in accordance with Article 15.5; and

(b)                               amounts payable or other obligations,
liabilities or Claims arising pursuant or related to any Lance Contracts or WGR
Contracts, as applicable, but only to the extent such amounts or obligations
relate to periods prior to the Effective Time.

7.4           Buyer’s Indemnity Obligation. After Closing, Buyer shall release
Sellers from and shall fully protect, indemnify and defend Seller Indemnitees,
and hold them harmless from and against any and all Claims relating to, arising
out of, or connected, directly or indirectly, with:

(a)                                  the breach of any of the representations,
warranties, covenants, or agreements of Buyer contained in this Agreement; and

(b)                                 to the extent that Sellers are not required
to indemnify Buyers Indemnitees in accordance with Section 7.3, all liabilities
or obligations of any kind or nature, resulting from or arising out of the
ownership, use or operation of the Properties by Buyer, whether arising out of
or relating to periods before, on or after the Effective Time. The indemnity
obligation and release provided herein shall apply regardless of cause or of any
negligent acts or omissions of any Seller Indemnitee.

7.5           NORM and Hazardous Substances. The parties acknowledge that the
Properties may contain asbestos, NORM or other potentially hazardous substances,
and that special procedures may be required for the assessment, remediation,
removal, transportation or disposal of said asbestos, NORM or other potentially
hazardous substances. Buyer agrees to assume any and all liability associated
with or attributable to the assessment, remediation, removal, transportation and
disposal of the asbestos, NORM or other potentially hazardous substances
associated with or attributable to the Properties and will conduct said
activities in accordance with all applicable Laws.

7.6           Notice and Cooperation. If a Claim is asserted against a party for
which the party would be liable under the provisions of this Article, it is a
condition precedent to the indemnifying party’s obligations hereunder that the
indemnified party gives the indemnifying party written notice of such Claim
setting forth full particulars of the Claim, as known by the indemnified party,
including a copy of the Claim (if it was a written Claim) (a “Claim Notice”).
The indemnified party shall make a reasonable effort to notify the indemnifying
party of any Claim within one (1) month of receipt of a Claim but shall in all
events effect such notice within

16


--------------------------------------------------------------------------------




such time as will allow the indemnifying party to defend against such Claim and
no later than three (3) calendar months after receipt of the Claim by the
indemnified party.

If the indemnifying party receives a Claim Notice which the indemnifying party
believes in good faith that it is not obligated to assume and indemnify the
indemnified party sending the Claim Notice, the indemnifying party shall deliver
written notice to indemnified party rejecting the Claim Notice within fifteen
(15) Days after receipt. The parties shall promptly meet to discuss the
responsibility for the Claim described in the Claim Notice. If the parties fail
to agree on which party is responsible for the Claim, the parties shall refer
the matter to arbitration under Article 15. If the matter has not been
arbitrated and the party who received the original demand or Claim is required
to provide its own defense and satisfy any settlement or judgment, then such
actions shall be without prejudice to or waiver of that party’s right to seek
reimbursement for all costs, expenses (including attorneys fees and court costs)
and damages incurred in connection with the Claim.

7.7           Defense of Claims.

(a)                                  Counsel.  Upon receipt of a Claim Notice,
unless disputed, the indemnifying party shall, at the sole cost and expense of
the indemnifying party, assume the defense thereof with counsel selected by the
indemnifying party and reasonably satisfactory to the indemnified party. The
indemnified party shall cooperate in all reasonable respects in such defense. If
any Claim involves Claims with respect to which Buyer indemnifies Seller and
also Claims for which Seller indemnifies Buyer, each party shall have the right
to assume the defense of and hire counsel for that portion of the Claim for
which it may have liability. The indemnified party shall have the right to
employ separate counsel in any Claim and to participate in the defense thereof,
provided the fees and expenses of counsel employed by an indemnified party shall
be at the sole expense of the indemnified party, unless otherwise agreed between
the parties.

(b)                                 Settlement. If the indemnifying party does
not promptly notify the indemnified party that it has undertaken the defense
thereof, the indemnified party has the right to defend, at the expense of the
indemnifying party, the Claim with counsel of its own choosing, subject to the
right of the indemnifying party to assume the defense of any Claim at any time
prior to settlement or final determination thereof. If the indemnified party has
exercised the right to defend hereunder, the indemnified party shall
nevertheless be obligated to send a written notice to the indemnifying party of
any proposed settlement of any Claim. The indemnifying party must either accept
the settlement within thirty (30) Days of receipt of such notice, unless the
settlement offer is limited to a shorter period of time in which case the
indemnifying party shall have such shorter period of time in which to accept the
proposed settlement, or immediately undertake the defense of the Claim and
indemnify the indemnified party against all costs, expenses, and liabilities
associated

17


--------------------------------------------------------------------------------




therewith. If the indemnifying party fails or refuses to accept a proposed
settlement, and does not assume defense of the Claim, the indemnified party may,
at its sole election, defend or settle the Claim, and the indemnifying party
shall, upon demand by the indemnified party, reimburse the indemnified party for
all costs, liabilities and expenses incurred by the indemnified party in the
defense or settlement of the Claim.

7.8           Waiver of Certain Damages. Each of the parties hereby waives, and
agrees not to seek consequential, punitive or special damages of any kind from
the other with respect to any Claim or dispute, arising out of or relating to
this Agreement or breach hereof. This provision does not diminish or affect in
any way the parties’ rights and obligations under any indemnities from Third
Party Claims provided for in this Agreement.

7.9           Limitations on Indemnities. In no event shall an indemnifying
party have any obligation of indemnification to the other party if the Claim for
which indemnity is sought was caused by gross negligence or willful misconduct
on the part of the indemnified party and/or its officers, directors, employees,
agents or Affiliates, nor shall any indemnity provisions in this Agreement apply
or be deemed to apply to matters affecting lands other than those which are
included in the Properties.

7.10         Payment Disputes. Notwithstanding the provisions of Article 7.2 and
7.3 above, if a Claim is brought after Closing by a third party against Buyer or
Sellers alleging improper payment of royalty, severance, production, privilege,
ad valorem or gross receipts taxes and any related penalties and interest
assessed in connection therewith relating to the Properties for periods prior to
or after the Effective Time, Buyer, as the custodian of the Records, shall
defend such Claim or, at Sellers election, to the extent that the Claim is
asserted in writing within one (1) year after Closing and relates to periods
prior to the Effective Date, Sellers may assume defense of the claim and Buyer
shall fully cooperate with Sellers in providing access to and copies of any
required Records. In the event that Buyer has defended such Claim, Sellers shall
reimburse Buyer for the portion of the amount actually paid to the Third Party
in satisfaction of the Claim.

ARTICLE 8. SPECIAL WARRANTY OF TITLE AND DISCLAIMERS

8.1           Special Warranty of Title. Sellers shall warrant and defend
Defensible Title to the Properties against every person whomsoever lawfully
claiming the Properties or any part thereof by, through or under Sellers, but
not otherwise.

8.2           Disclaimer - Representations and Warranties. Buyer acknowledges
and agrees that Buyer is purchasing the Properties on an “AS-IS, WHERE-IS”
basis, and with all faults in their present condition and state of repair,
without recourse. Except as expressly set forth in Article 9 of this Agreement,
Sellers shall be deemed to have expressly disclaimed any and all representations
and warranties concerning the Properties, express, statutory, implied or
otherwise, including without limitation, any warranty of title other than the
special warranty given in Article 8.1, the quality of hydrocarbon reserves, the

18


--------------------------------------------------------------------------------




quantity of hydrocarbon reserves, the amount of revenues, the amount of
operating costs, condition (physical or environmental), compliance with
applicable Laws, absence of defects (latent or patent), safety, state of repair,
merchantability or fitness for a particular purpose. At Closing, Buyer expressly
release Sellers from the same; provided, however, that Buyer shall have the
right to enforce any representations and warranties given to Seller by a third
party to the extent such are assignable to Buyer.

8.3           Disclaimer - Statements and Information.  Except as expressly set
forth in this Agreement, Sellers disclaim any and all liability and
responsibility for and associated with the quality, accuracy, completeness or
materiality of the Records, data, information and materials furnished (orally or
in writing) at any time to Buyer, its officers, agents, employees and Affiliates
in connection with the transaction contemplated herein, including without
limitation, the quality of hydrocarbon reserves, the quantity of hydrocarbon
reserves, the amount of revenues, the amount of operating costs, the financial
data, the contract data, the environmental condition of the Properties, the
physical condition of the Properties and the continued financial viability of
the Properties, and Buyer expressly releases Sellers from the same.

ARTICLE 9. SELLER’S REPRESENTATIONS AND WARRANTIES

Each Seller represents and warrants, individually and only as to itself, to
Buyer that on the date hereof and as of the Closing Date the statements
contained in this Article 9 are true and correct.

9.1           Organization and Good Standing. Each Seller is a corporation duly
incorporated, validly existing and in good standing under the Laws of the State
of Delaware, is duly qualified to do business in each State in which the
Properties are located and has all requisite power and authority to own its
interest in the Properties.

9.2           Authority; Authorization of Agreement. Each Seller has all
requisite power and authority to execute and deliver this Agreement, to
consummate the transactions contemplated herein and to perform all of the terms
and conditions to be performed by it as provided for in this Agreement. The
execution and delivery of this Agreement, the performance of all of the terms
and conditions to be performed by it and the consummation of the transactions
contemplated herein have been duly authorized and approved by all necessary
corporate action on the part of each Seller. This Agreement has been duly
executed and delivered by each Seller and constitutes the valid and binding
obligation of such Seller, enforceable against it in accordance with its terms.

9.3           No Violations. The execution and delivery of this Agreement by
Sellers does not, and the fulfillment and compliance with the terms and
conditions hereof and the consummation of the transactions contemplated herein,
will not:

(a)                                  Conflict with or require the consent of any
person or entity under any of the terms, conditions or provisions of the
certificate of incorporation or bylaws of Sellers;

19


--------------------------------------------------------------------------------




(b)                                 Violate any provision of, or require any
filing, consent or approval under any Law applicable to or binding upon Sellers
(assuming receipt of all consents and approvals of governmental entities
customarily obtained subsequent to the transfers of title);

(c)                                  Conflict with, result in a breach of,
constitute a default under or constitute an event that with notice or lapse of
time, or both, would constitute a default under, accelerate or permit the
acceleration of the performance required by, or require any consent,
authorization or approval under, (i) any mortgage, indenture, loan, credit
agreement or other agreement, evidencing indebtedness for borrowed money to
which either Seller is a party or by which either Seller is bound, or (ii) any
order, judgment or decree of any governmental entity; or

(d)                                 Result in the creation or imposition of any
lien or encumbrance upon the Properties.

9.4           Absence of Certain Changes. Between the date of execution of this
Agreement and the Closing Date, there has not been without Buyer’s prior written
consent, any of the following entered into by Sellers:

(a)                                  A sale, lease or other disposition of the
Properties;

(b)                                 A mortgage, pledge or grant of a lien or
security interest in any of the Properties; or

(c)                                  A contract or commitment to do either of
the foregoing; and

(d)                                 Take any actions which could have a Material
adverse effect on the Properties.

9.5           Operating Costs.  All costs incurred in connection with the
operation of the Properties, other than any costs or charges that are being
contested by Sellers in good faith, have been fully paid and discharged by
Sellers, except normal expenses incurred in operating the Properties within the
previous sixty (60) Days or as to which Sellers have not yet been billed.

9.6           Pending Proceedings.  There is no action, suit or proceeding
pending against either Seller which could have a material adverse effect on the
value or operation of the Properties or that could prevent the consummation of
the transactions contemplated by this Agreement, and to Sellers’ Knowledge,
there is no such action, suit or proceeding threatened against either Seller.

9.7           Bankruptcy.  There are no bankruptcy, reorganization or
receivership proceedings pending, being contemplated by, or, to Sellers’
Knowledge, threatened against either Seller.

9.8           Liability for Brokers’ Fees.  Sellers have not incurred any
liability, contingent or otherwise, for brokers’ or finders’ fees relating to
the transactions contemplated by this Agreement for which Buyer shall have any
responsibility whatsoever.

20


--------------------------------------------------------------------------------




9.9           No Liens.  Except for Permitted Encumbrances, the Properties will
be conveyed to Buyer at the Closing free and clear of all liens and
encumbrances.

9.10         Judgments.  There are no unsatisfied judgments or injunctions
issued by a court of competent jurisdiction or other governmental agency
outstanding against either Seller that would be reasonably expected to
materially interfere with the ownership and operation of the Properties or
impair their ability to consummate the transaction contemplated hereby.

9.11         Records.  The Records are files, or copies thereof, that Sellers
have used in the normal course of their business to own or operate the
Properties. Sellers make no representations or warranties regarding the accuracy
of any of the Records and any all implied warranties are expressly disclaimed.

9.12         Compliance with Law. With respect to the Properties, to Sellers’
Knowledge, neither Seller has received written notice (i) of a violation of any
statute, law, ordinance, regulation, permit, rule or order of any foreign,
federal, state, tribal or local government or any other governmental department
or agency, or any judgment, decree or order of any court, applicable to their
business or operations which remains uncured, and which would have a material
adverse effect on any of the Properties, (ii) from any government authority with
jurisdiction over the Properties that the Properties are not in substantial
compliance with applicable laws, or (iii) a violation of any Environmental
Law(s).

9.13         Applicable Contracts. Schedule 9.13 is a list of the Lance
Applicable Contracts and WGR Applicable Contracts.  To Sellers’ Knowledge, all
such agreements are in full force and effect and Sellers are not in default
thereunder, and Sellers have not received a written notice of default with
respect to such agreements that remains uncured.

9.14         Permits.  Schedule 9.14 is a list of all Lance Permits and WGR
Permits. To Sellers’ Knowledge (i) all permits are in force and effect, (ii) all
fees relating thereto have been paid, and (iii) all filings and notices required
to be made with any governmental authority have been made.

9.15         Taxes. During Sellers’ period of ownership to the Closing Date, all
taxes relating to the Properties have been paid when due, unless contested in
good faith by appropriate proceedings. All income taxes of Sellers and
obligations relating thereto that could result in a lien or other claim against
any of the Properties have been properly paid, unless contested in good faith by
appropriate proceedings.

9.16         Lease Accounts. All federal, state and royalty accounts with
respect to the Properties are current, and all payments required thereunder have
been made except amounts, if any, held in suspense accounts in the ordinary
course of business as referenced in Article 5.1 above and disclosed to Buyer in
writing prior to Closing.

9.17         Preferential Purchase Rights.  Schedule 9.17 is a list of the
Properties, if any, subject to preferential purchase rights.

21


--------------------------------------------------------------------------------




ARTICLE 10. BUYER’S REPRESENTATIONS AND WARRANTIES

Buyer represents and warrants to Sellers that to the best of Buyer’s knowledge
on the date hereof and as of the Closing Date the statements in this Article 10
are true and correct.

10.1         Organization and Good Standing. Buyer is a corporation duly
incorporated, validly existing and in good standing under the Laws of the State
of Colorado, is or will be duly qualified to do business in all States in which
the Properties are located and has all requisite corporate power and authority
to own and lease the Properties.

10.2         Corporate Authority; Authorization of Agreement. Buyer has all
requisite corporate power and authority to execute and deliver this Agreement,
to consummate the transactions contemplated herein and to perform all the terms
and conditions to be performed by it as provided for in this Agreement. The
execution and delivery of this Agreement by Buyer, the performance by Buyer of
all the terms and conditions to be performed by it and the consummation of the
transactions contemplated herein have been duly authorized and approved by all
necessary corporate action. This Agreement has been duly executed and delivered
by Buyer and constitutes the valid and binding obligation of Buyer, enforceable
against it in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency or other Laws relating to or affecting the
enforcement of creditors’ rights and general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity).

10.3         No Violations. The execution and delivery of this Agreement by
Buyer does not, and the fulfillment and compliance with the terms and conditions
hereof and the consummation of the transactions contemplated herein, will not:

(a)                                  Conflict with or require the consent of any
person or entity under any of the terms, conditions or provisions of the
certificate of incorporation or bylaws of Buyer;

(b)                                 Violate any provision of, or require any
filing, consent or approval under any Law applicable to or binding upon Buyer;
or

(c)                                  Conflict with, result in a breach of,
constitute a default under or constitute an event that with notice or lapse of
time, or both, would constitute a default under, accelerate or permit the
acceleration of the performance required by, or require any consent,
authorization or approval under, (i) any mortgage, indenture, loan, credit
agreement or other agreement evidencing indebtedness for borrowed money to which
Buyer is a party or by which Buyer is bound, or (ii) any order, judgment or
decree of any governmental entity.

10.4         SEC Disclosure. Buyer is acquiring the Properties for its own
account for use in its trade or business, and not with a view toward or for sale
in connection with any distribution thereof, nor with any present intention of
making a distribution thereof within the meaning of the Securities Act of 1933,
as amended.

22


--------------------------------------------------------------------------------




10.5         Independent Evaluation. Buyer represents that it is sophisticated
in the evaluation, purchase, operation and ownership of oil and gas properties.
In making its decision to enter into this Agreement and to consummate the
transaction contemplated herein, Buyer represents that it has relied solely on
its own independent investigation and evaluation of the Properties and that at
Closing Buyer will have satisfied itself as to the title, physical condition and
the environmental condition of the Properties.

10.6         Governmental Approvals. No approval, consent, waiver, authorization
or other order of, and no declaration, filing, registration, qualification or
recording with, any person, including any governmental authority, is required to
be obtained or made by or on behalf of the Buyer in connection with the
execution, delivery or performance of this Agreement or the consummation of the
Closing hereunder in accordance with the terms and conditions of this Agreement.

ARTICLE 11. ADDITIONAL AGREEMENTS

11.1         Covenants of Sellers. From the date hereof until Closing, without
first obtaining the consent of Buyer, Sellers will not:

(a)                                  waive any right of material value relating
to the Properties;

(b)                                 convey, encumber, mortgage, pledge or
dispose of any of the Properties;

(c)                                  enter into, modify or terminate any Lance
Applicable Contracts or WGR Applicable Contracts; or

(d)                                 contract or commit itself to do any of the
foregoing.

11.2         Notice of Loss. From the date hereof until Closing, Sellers shall
promptly notify Buyer of any loss or damage to the Properties, or any part
thereof, known to Sellers and in the aggregate exceeding Ten Thousand and No/100
United States Dollars (US $10,000).

11.3         Subsequent Operations. Lance makes no representations or warranties
to Buyer as to the transferability or assignability of the position of operator
under the joint operating agreements pertaining to the Properties. Buyer
acknowledges that the rights and obligations associated with operatorship of the
Properties are governed by the applicable agreement(s) and that operatorship of
the Properties will be decided in accordance with the terms of said
agreement(s).

11.4         Buyer’s Assumption of Obligations. Except as otherwise provided in
this Agreement, Buyer agrees to assume and shall timely perform and discharge
all duties and obligations of the owner of the Properties relating to the period
of time after the Effective Time, including without limitation, duties and
obligations under all the contracts associated with the Properties. Sellers
shall incur no liability for Buyer’s failure to properly perform or discharge
such duties and obligations. Buyer agrees to accept full responsibility for
Lance’s proportionate share of the costs and expenses associated with or
attributable to the plugging and abandonment of all wells, equipment and
facilities conveyed to Buyer under this Agreement and the remediation,
restoration and clean up of the Properties. In conducting the duties and
obligations

23


--------------------------------------------------------------------------------




hereunder, Buyer shall comply with the applicable Laws of any governmental
entity having appropriate jurisdiction.

11.5         Records. Within thirty (30) Days after Closing (except as provided
below), Sellers shall furnish to Buyer all Records; provided, however, Sellers
shall be entitled to retain copies of any or all such Records and to retain as
long as needed (a) the originals of any Records required in connection with
litigation or other proceedings pending or threatened against Sellers or the
Properties as of the Closing Date, and/or (b) the originals of any Records
required in connection with the Final Accounting Statement. At Sellers’ expense,
photocopies of any and all Records retained by Sellers shall be furnished to
Buyer within thirty (30) Days after Closing, and the originals of such Records
shall be furnished to Buyer within thirty (30) Days after Sellers’ need for said
Records ceases. Buyer agrees to maintain the Records received from Sellers in
accordance herewith for a period of seven (7) years after the Closing and to
afford Sellers reasonable access to the Records as requested by Sellers.

ARTICLE 12. CONDITIONS PRECEDENT TO CLOSING

12.1         Conditions Precedent to Seller’s Obligation to Close. Sellers shall
be obligated to consummate the sale as contemplated by this Agreement on the
Closing Date, provided the following conditions precedent have been satisfied or
have been waived by Sellers:

(a)                                  All representations and warranties of Buyer
contained in this Agreement shall be true and correct in all material respects
at and as of Closing as though such representations and warranties were made at
and as of such time; and

(b)                                 Buyer shall have complied in all material
respects with all obligations and conditions contained in this Agreement to be
performed or complied with on or prior to the Closing.

12.2         Conditions Precedent to Buyer’s Obligation to Close. Buyer shall be
obligated to consummate the purchase as contemplated by this Agreement on the
Closing Date, provided the following conditions precedent have been satisfied or
have been waived by Buyer:

(a)                                  All representations and warranties of
Sellers contained in this Agreement shall be true and correct in all material
respects at and as of Closing as though such representations and warranties were
made at and as of such time; and

(b)                                 Sellers shall have complied in all material
respects with all obligations and conditions contained in this Agreement to be
performed or complied with on or prior to the Closing.

12.3         Conditions Precedent to Obligation of Each Party. The parties shall
be obligated to consummate the sale and purchase as contemplated in this
Agreement on the Closing Date, provided the following conditions precedent have
been satisfied or have been waived by the party or parties benefited or affected
thereby:

24


--------------------------------------------------------------------------------




(a)                                  No suit, action or other proceedings shall
be pending before any court or governmental entity in which it is sought by a
person or entity other than the parties hereto or any of their Affiliates,
officers, directors, or employees to restrain, enjoin or otherwise prohibit the
consummation of the transactions contemplated by this Agreement, or to obtain
substantial damages in connection with the transaction contemplated herein, nor
shall there be any investigation by a governmental entity pending which might
result in any such suit, action or other proceedings seeking to restrain, enjoin
or otherwise prohibit the consummation of the transaction contemplated by this
Agreement;

(b)                                 All Required Consents shall have been
obtained and delivered to Buyer by the Closing; and

(c)                                  All preferential rights of purchase, if
any, that may be applicable to such Properties shall have been waived, or the
time to elect under such preferential rights shall have elapsed, prior to
Closing.

ARTICLE 13. TERMINATION

13.1         Grounds for Termination. This Agreement may be terminated at any
time prior to Closing:

(a)                                  By the mutual written agreement of Sellers
and Buyer;

(b)                                 By either Seller or Buyer if the
consummation of the transactions contemplated herein would violate any
non-appealable final order, decree or judgment of any governmental entity having
appropriate jurisdiction enjoining or awarding substantial damages in connection
with the consummation of the transactions contemplated herein;

(c)                                  By either Seller or Buyer pursuant to
Article 6.1 if the total value of all Casualty Losses and Open Defects exceeds
two hundred fifty thousand United States dollars ($250,000); or

(d)                                 Notwithstanding anything contained in this
Agreement to the contrary, by Buyer or either Seller if Closing shall not have
occurred by December 31, 2006.

13.2         Effect of Termination. If this Agreement is terminated in
accordance with Article 13.1, such termination shall be without liability of any
party to this Agreement or any officer, director, Affiliate, or employee of such
party, except the Earnest Money shall be returned to Buyer as provided in
Article 3.2 above and the obligations provided in Articles 13.3, 13.4, 13.5 and
15.3 shall survive termination. If this Agreement is terminated as a result of
Buyer’s failure or refusal to perform an obligation hereunder (including without
limitation Closing on the Closing Date) or breach of Article 12.1, Sellers shall
be entitled to retain the Earnest Money as a liquidated damage to reimburse
Sellers for their out-of-pocket fees and expenses incurred in connection with
the transactions contemplated by this Agreement. If Closing does not occur as a

25


--------------------------------------------------------------------------------




result of either Seller’s breach or as a result of termination by Buyer in
accordance with the provisions of this Agreement, the Earnest Money shall be
refunded to Buyer.

13.3         Dispute over Right to Terminate. If there is a dispute between the
parties over either party’s right to terminate this Agreement under Article
13.1, Closing shall not occur as scheduled. The party which disputes the other
party’s right to terminate may initiate arbitration proceedings in accordance
with Article 15.16 within thirty (30) Days of the date on which Closing was
scheduled to occur and, if arbitration is so initiated, the dispute will be
resolved through such arbitration proceeding. If the party which disputes the
termination right does not initiate an arbitration proceeding to resolve the
dispute within the time period specified hereinabove, such party shall be deemed
to have waived its right to object to such termination.

13.4         Return of Documents. If this Agreement is terminated prior to
Closing, each party shall return to the party which owns or is otherwise
entitled thereto all books, records, maps, files, papers and other property in
such party’s possession relating to the transaction contemplated by this
Agreement.

13.5         Confidentiality. In the event of termination of this Agreement, the
parties agree to keep all the terms of this transaction confidential for a
period of two (2) years after termination of this Agreement.

ARTICLE 14. THE CLOSING

14.1         Closing. Three (3) Days prior to the Closing Date, Sellers shall
provide Buyer with a Closing Statement setting forth the Purchase Price, as
adjusted in accordance with this Agreement for all known adjustments as of that
date. Sellers shall additionally provide Buyer with wiring instructions
designating the account or accounts to which the Purchase Price is to be
delivered in accordance with Article 14.3(b). Closing shall be held in Sellers’
office or any other location that is mutually agreeable to Sellers and Buyer.

14.2         Obligations of Seller at Closing. At the Closing, Sellers shall
deliver to Buyer, unless waived by Buyer, the following:

(a)                                  An Assignment and Conveyance of the Lance
Leases, Wells and Lance Easements, substantially in the form attached hereto as
Exhibit C. The Assignment shall be executed and acknowledged in three (3)
multiple originals or such greater number as agreed between the parties or as
required by any applicable Law;

(b)                               An Assignment and Conveyance of the WGR
Easements, substantially in the form attached hereto as Exhibit C. The
Assignment shall be executed and acknowledged in three (3) multiple originals or
such greater number as agreed between the parties or as required by any
applicable Law;

(c)                                  A Bill of Sale for the remaining Lance
Assets, to the extent not conveyed by 14.2(a) above, substantially in the form
attached hereto as Exhibit D.

26


--------------------------------------------------------------------------------




(d)                               A Bill of Sale for the remaining WGR Assets,
to the extent not conveyed by 14.2(b) above, substantially in the form attached
hereto as Exhibit D.

(e)                                Evidence of waiver or lapse of any
unexercised preferential purchase rights that may be applicable to the sale of
the Properties;

(f)                                    Any necessary Letters-in-Lieu of division
orders or transfer orders as may be prepared by Buyer and presented to Sellers;

(g)                                 A Section 1445 Non-foreign Affidavit; and

(h)                                 Such other instruments as necessary to carry
out Sellers’ obligations under this Agreement.

14.3         Obligations of Buyer at Closing. At the Closing, Buyer shall
deliver to Seller, unless waived by Seller, the following:

(a)                                The Assignment and Conveyance documents,
executed and properly acknowledged, referred to in Article 14.2(a) and (b);

(b)                                 The Bill of Sale documents, executed and
properly acknowledged, referred to in Article 14.2(c) and (d);

(c)                                  The adjusted Purchase Price, less Earnest
Money, by wire transfer in accordance with Article 3 hereof;

(d)                                 Letters-in-Lieu of division orders or
transfer orders executed by an authorized officer of Buyer substantially in the
form of Exhibit E; and

(e)                                  Such other instruments as necessary to
carry out Buyer’s obligations under this Agreement.

ARTICLE 15. MISCELLANEOUS

15.1         Notices. All notices and other communications required, permitted
or desired to be given hereunder must be in writing and sent by U.S. mail,
properly addressed as shown below, and with all postage and other charges fully
prepaid or by hand delivery or by facsimile transmission. Date of service by
mail is three Business Days following the date of mailing and hand delivery is
the date on which such notice is delivered to the addressee and by facsimile is
the date sent (as evidenced by fax machine confirmation of receipt), or if such
date is not on a Business Day, then on the next date which is a Business Day.
Each party may change its address by notifying the other party in writing.

27


--------------------------------------------------------------------------------




 

 

If to Sellers:

Western Gas Resources, Inc.

 

 

1099 18th Street, Suite 1200

 

 

Denver, CO 80202

 

 

Attn: Mark Petry

 

 

E-mail: Mark.Petry@anadarko.com

 

 

Telephone: 303-252-6066

 

 

Facsimile: 720-264-0426

 

 

 

 

If to Buyer:

PRB Oil & Gas, Inc.

 

 

1875 Lawrence Street, Suite 450

 

 

Denver, Colorado 80202

 

 

Attention: Mr. Paul Ritzdorf\

 

 

E-mail: pritzdorf@prbenergy.com

 

 

Telephone: 303-308-1330

 

 

Facsimile: 303-308-1590

 

15.2         Conveyance Costs. Buyer shall be solely responsible for filing and
recording any documents related to the transfer of the Properties from Sellers
to Buyer and for all costs and fees associated therewith, including filing any
necessary transfer of ownership documents with appropriate federal, state, local
and tribal authorities as required by applicable Law. Within thirty (30) Days
after Closing, Buyer shall furnish Sellers with all recording data and evidence
of all required filings.

15.3         Brokers’ Fees. Neither party has retained any brokers, agents or
finders to act on behalf of either party in this matter, other than that Sellers
have retained Meagher Oil & Gas Properties, Inc. to assist Sellers. Each party
agrees to release, protect, indemnify, defend and hold the other harmless from
and against any and all Claims with respect to any commissions, finders’ fees or
other remuneration due to any broker, agent or finder claiming by, through or
under such party.

15.4         Access to Information. From the date hereof, Sellers will (i) give
Buyer and its authorized representatives adequate and reasonable access, during
normal business hours, to the offices, properties, books and records of Sellers
relating to the Properties (including for the purposes of conducting a Financial
Audit); (ii) furnish to Buyer and its authorized representatives such financial
and operating data and other information relating to the Properties as may be
reasonably requested; and (iii) cooperate with Sellers in connection therewith.

15.5         Further Assurances. From and after Closing, at the request of Buyer
but without further consideration, Sellers shall execute and deliver or use
reasonable efforts to cause to be executed and delivered such other instruments
of conveyance and take such other actions as Buyer reasonably may request to
more effectively put Buyer in possession of the Properties.

15.6         Survival of Representations and Warranties. The representations and
warranties contained in Articles 9.1, 9.2, 9.3, 9.8 and Article 10, and the
special warranty of title in Article 8.1 of this Agreement shall survive
Closing. No warranties or representations shall be superseded by or merged into
the Assignment. The parties have made no representations or warranties, except
those expressly set forth in this Agreement.

28


--------------------------------------------------------------------------------




All other representations, warranties, indemnities, covenants and agreements of
Sellers shall terminate at Closing.

15.7         Amendments and Severability. No amendments or other changes to this
Agreement shall be effective or binding on any of the parties unless the same
shall be in writing and signed by Sellers and Buyer. The invalidity of any one
or more provisions of this Agreement shall not affect the validity of this
Agreement as a whole, and in case of any such invalidity, this Agreement shall
be construed as if the invalid provision had not been included herein.

15.8         Successors and Assigns. This Agreement shall not be assigned,
either in whole or in part, without the express written consent of the
non-assigning party. The terms, covenants and conditions contained in this
Agreement shall be binding upon and shall inure to the benefit of Sellers and
Buyer and their respective successors and assigns.

15.9         Headings. The titles and headings set forth in this Agreement have
been included solely for ease of reference and shall not be considered in the
interpretation or construction of this Agreement.

15.10       Governing Law. This Agreement shall be governed by and construed
under the Laws of the State of Colorado, excluding any choice of law rules which
may direct the application of the Laws of another jurisdiction.

15.11       No Partnership Created. It is not the purpose or intention of this
Agreement to create (and it shall not be construed as creating) a joint venture,
partnership or any type of association, and the parties are not authorized to
act as agent or principal for each other with respect to any matter related
hereto.

15.12       Public Announcements. Buyer shall not issue a public statement or
press release with respect to the transaction contemplated herein (including the
price and other terms) without the prior written consent of Sellers, except as
required by Law or listing agreement with a national security exchange and then
only after prior consultation with the Sellers. Buyer shall have the right to
disclose the transaction as required by law; provided that Buyer agrees that in
any such disclosures, Sellers shall not be identified without their prior
written consent.

15.13       No Third Party Beneficiaries. Nothing contained in this Agreement
shall entitle anyone other than Sellers or Buyer or their authorized successors
and assigns to any claim, cause of action, remedy or right of any kind
whatsoever.

15.14       Not to be Construed Against Drafter. The parties acknowledge that
they have had an adequate opportunity to review each and every provision
contained in this Agreement and to submit the same to legal counsel for review
and comment, including expressly but without limitation all waivers and
indemnities in this Agreement. Based on said review and consultation, the
parties agree with each and every term contained in this Agreement. Based on the
foregoing, the parties agree that the rule of construction that a contract be
construed against the drafter, if any, shall not be applied in the
interpretation and construction of this Agreement.

29


--------------------------------------------------------------------------------




15.15       Entire Agreement. This Agreement supersedes all prior and
contemporaneous negotiations, understandings, letters of intent and agreements
(whether oral or written) between the parties relating to the Properties and
constitutes the entire understanding and agreement between the parties with
respect to the sale and purchase of the Properties.

15.16       Conspicuousness of Provisions. The parties acknowledge that the
provisions contained in this Agreement that are set out in “bold” satisfy the
requirement of the express negligence rule and any other requirement at law or
in equity that provisions contained in a contract be conspicuously marked or
highlighted.

15.17       Arbitration. Notwithstanding anything in this Agreement to the
contrary, all disputes, other than those relating to the Final Accounting
Statement which shall be resolved in accordance with Article 5.4 hereof, between
the parties shall be solely and finally settled as follows:

(a)                                  Any controversy, dispute or claim arising
out of, in connection with, or in relation to, the interpretation, performance,
and enforceability of this Agreement (a “Dispute”), will be solely and finally
settled by binding arbitration (“Arbitration”), without right of appeal. Subject
to the immediately preceding sentence, any of the parties may demand arbitration
by written notice to the other of the Dispute(s) and the remedy(s) sought
(“Demand for Arbitration”), setting forth a summary of the Dispute and the
party’s position, along with a list of three (3) arbitrator candidates,
including a brief description of each arbitrator’s background and experience
(provided such experience satisfies the criteria set forth in Articles 4.2(c)
and 4.4(c), if applicable. The party receiving the Demand for Arbitration shall
provide the other party with a response, including any affirmative defenses or
counterclaims, and a list of three (3) arbitrator candidates, including a brief
description of each arbitrator’s background and experience, within five (5)
Business Days from the date of receipt of the Demand for Arbitration. In the
event of any counterclaims being filed by a party, the other party shall have
five (5) Business Days to provide the other party with a response. Any Demand
for Arbitration and any counterclaims arising as a result thereof shall be
initiated in accordance with any time limits provided under this Agreement for
such a Dispute to be brought, and if no time limit is provided, within the time
period allowed by any applicable statute of limitations.

(b)                                 The Arbitration will be conducted before a
single arbitrator at a neutral location in Denver, Colorado. The arbitrator
shall also acknowledge and agree to follow the arbitration procedures set forth
herein and to make good faith efforts to meet the time lines provided hereunder.
If the parties are unable to agree upon an arbitrator within ten (10) Business
Days from the date of a party’s receipt of a Demand for Arbitration, then the
Judicial Arbiter Group, Denver, Colorado (“JAG”) shall select the arbitrator for
the parties. No party may have any ex parte

30


--------------------------------------------------------------------------------




communications with the arbitrator regarding any matter related to the
Arbitration.

(c)                                  The arbitration hearing shall be scheduled
within five (5) Business Days after the arbitrator is selected and shall be
scheduled to take place no later than sixty (60) days from the date of the
Demand for Arbitration. The arbitration shall be conducted in accordance with
the following:

(i)                                     The parties may be represented by
counsel.

(ii)                                  Each party shall provide the other with
copies of all non-privileged documents and information that is relevant to the
Dispute, on which it bases or supports its position(s) or which it intends to
introduce at the arbitration hearing, and shall provide the other party with
such documents or information within twenty (20) Business Days of the date of
the Demand for Arbitration. Each party shall disclose to the other the names and
addresses of all persons with knowledge relevant to the Dispute, including
expert witnesses, who a party intends to call as a witness at the arbitration
hearing.

(iii)                             No later than five (5) Business Days before
the arbitration hearing, each of the parties shall provide the other and the
arbitrator with a concise written statement of the facts and evidence a party
intends to present at the arbitration hearing together with a discussion of the
applicable law and the basis for the requested remedy or aware or the denial of
the relief sought. Unless good cause is shown, no rebuttal statements or other
pre-hearing written submissions will be allowed.

(iv)                            The arbitrator shall determine the order of
proof which will be similar to that used for federal judicial proceedings.

(v)                                 The arbitrator shall arrange for a
stenographic or other record to be made of the arbitration hearing and both
parties shall bear the cost thereof.

(vi)                            The arbitration hearing may proceed in the
absence of a party who fails to attend. However, the arbitrator shall not render
a decision solely on the basis of a party’s failure to attend the hearing.

(vii)                         The parties may jointly stipulate to a waiver of
the hearing and agree to submit the Dispute to the arbitrator based solely on
the written submissions and other evidence as the parties may agree.

(viii)                      The rules of evidence do not have to be strictly
adhered to; provided, however, that the arbitrator shall apply applicable laws
or

31


--------------------------------------------------------------------------------




rules pertaining to any applicable privileges and/or work product. The
arbitrator shall attempt to allow each of the parties the opportunity to present
material and relevant evidence at the hearing and the arbitrator may be guided
in this respect by the Federal Rules of Evidence.

(ix)                              The arbitrator will issue its decision (the
“Decision”) within fifteen (15) Business Days after the close of the arbitration
hearing. The arbitrator may grant any remedy or relief that the arbitrator deems
to be just and equitable, including, but not limited to specific performance.
The Decision shall be in writing signed by the arbitrator and shall address each
Dispute or issue presented for Arbitration by the parties, including the basis
or reason(s) for the Decision. Within five (5) Business Days of the issuance of
the Decision, a party may serve a request on the other party and the arbitrator
requesting a correction of any computation, typographical or other similar error
in the Decision.  A party opposing such a request shall file its opposition
within three (3) Business Days of being served with the request for the
correction. Thereafter, the arbitrator shall have three (3) Business Days to
take appropriate action on the request and, serve its corrected, modified or
revised Decision, if any, upon the parties in writing (the “Revised Decision”).
The Revised Decision shall be considered final, for purposes of any judicial
proceeding to enforce or vacate the Revised Decision. All proceedings to
enforce, confirm, modify or vacate the Revised Decision will be controlled by
and pursuant to the Federal Arbitration Act, 9 U.S.C. § 1 et. seq. and any
applicable law of the State of Colorado before any state or federal court having
jurisdiction thereof.

(x)                                 The arbitrator may award sanctions, as
appropriate, for a party’s willful failure to comply with any of its obligations
hereunder, including the assessment of costs, the exclusion of evidence or any
other relief as deemed equitable and just by the arbitrator.

(d)                               The parties shall bear equally the fees and
expenses of the Arbitration, unless the arbitrator decides otherwise, and each
party shall bear the costs of its own counsel, witnesses (if any) and employees,
unless the arbitrator decides otherwise.  The parties intend that this agreement
to arbitrate be valid, enforceable and irrevocable.

15.18       Execution in Counterparts. This Agreement may be executed in
counterparts, which shall when taken together constitute one (1) valid and
binding agreement. Facsimile signatures shall be effective and binding on all
parties. Counterpart originals of all signatures provided by facsimile shall be
provided to all parties within thirty (30) Days after execution of this
Agreement.

[SIGNATURE PAGES FOLLOW]

32


--------------------------------------------------------------------------------




The parties have executed this Agreement as of the date first set forth above.

 

SELLERS:

LANCE OIL & GAS COMPANY, INC.

 

 

 

 

 

 

 

 

By:

  /s/ Mark R. Petry

 

 

 

Name: Mark R. Petry

 

 

Title: Attorney-In-Fact

 

 

 

 

 

WESTERN GAS RESOURCES, INC.

 

 

 

 

 

 

 

 

By:

  /s/ Mark R. Petry

 

 

 

Name: Mark R. Petry

 

 

Title: Attorney-In-Fact

 

 

 

 

 

 

 

BUYER:

PRB OIL & GAS, INC.

 

 

 

 

 

 

 

 

By:

  /s/ Robert W. Wright

 

 

 

Name:

  Robert W. Wright

 

 

 

Title:

  Chief Executive Officer

 

 

33


--------------------------------------------------------------------------------